Case 0:19-cv-60341-MGC Document 11 Entered on FLSD Docket 04/01/2019 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-CV-60341-CIV-COOKE/HUNT

  OJ COMMERCE LLC; and
  NAOMI HOME, INC.,

                         Plaintiffs,

  v.


  KIDKRAFT, LP; and
  MIDOCEAN PARTNERS, LP,

                         Defendants.

  ______________________________/

        KIDKRAFT, INC.1 RULE 7.1 CORPORATE DISCLOSURE STATEMENT

          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant KidKraft, Inc.,
 by and through its undersigned counsel, discloses the following:
            1.    KidKraft, Inc. is a corporation organized under the laws of the state of Dela-
   ware.
            2.    KidKraft, Inc. is owned 100% by parent company, KidKraft Intermediate
   Holdings, LLC, which is owned 100% by parent company, KidKraft Group Holdings, LLC,
   which is majority owned and controlled by MidOcean Partners IV, L.P.
            3.    There is no publicly held corporation owning 10% or more of KidKraft, Inc.’s
   stock.


 Date: April 1, 2019                   Respectfully submitted,


                                               /s/ Lawrence D. Silverman


   1
       Plaintiffs have named the incorrect legal entities. MidOcean Partners, L.P. should be
       removed and replaced with MidOcean Partners IV, L.P. Additionally, KidKraft, L.P.
       should be removed and replaced with KidKraft, Inc.
  48460013;1
Case 0:19-cv-60341-MGC Document 11 Entered on FLSD Docket 04/01/2019 Page 2 of 3



                                     Joshua Lipton (Pro Hac Vice Pending)
                                     Gibson, Dunn & Crutcher LLP
                                     1050 Connecticut Avenue, N.W.
                                     Washington, DC 20036-5306
                                     Telephone: 202.955.8500
                                     Facsimile: 202.467.0539
                                     jlipton@gibsondunn.com

                                     Scott K. Hvidt (Pro Hac Vice Pending)
                                     Gibson, Dunn & Crutcher LLP
                                     2100 McKinney Avenue, Suite 1100
                                     Dallas, Texas 75201-6911
                                     Telephone: (214) 698-3100
                                     Facsimile: (214) 698-3400
                                     shvidt@gibsondunn.com

                                     -and-

                                     Lawrence D. Silverman, Esq.
                                     Florida Bar Number: 7160
                                     Email: lawrence.silverman@akerman.com
                                     Alexandra M. Mora, Esq.
                                     Florida Bar Number: 052368
                                     Email: alexandra.mora@akerman.com
                                     AKERMAN LLP
                                     Three Brickell City Centre
                                     98 Southeast Seventh Street
                                     Suite 1100
                                     Miami, FL 33131
                                     Phone: (305) 374-5600
                                     Fax: (305) 374-5095

                                    Attorneys for Defendants




                                       2
  48460013;1
Case 0:19-cv-60341-MGC Document 11 Entered on FLSD Docket 04/01/2019 Page 3 of 3




                                  CERTIFICATE OF SERVICE

           I hereby certify that on the 1st day of April, 2019, I filed the foregoing document with
  the Clerk of Court via the CM/ECF system and a true and correct copy was served via the
  Court’s CM/ECF System upon all counsel of record.

                                                       By:    /s/ Lawrence D. Silverman______
                                                              Lawrence D. Silverman




                                                  3
  48460013;1
